Title: From Thomas Jefferson to James Walker, 1 October 1802
From: Jefferson, Thomas
To: Walker, James


          
            Sir
            Monticello Oct. 1. 1802.
          
          On examining more carefully into the work still to be done in the canal, I find there is no prospect of getting the water to the mill seat before the ensuing summer. consequently there is no occasion to do any thing towards the buildings this winter. in March I shall be here, when I shall be able to form a still better judgment, and will inform you of our progress & expectations. Accept my best wishes.
          
            Th: Jefferson
          
        